UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 19-7132


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

FRANKLIN MACKENSIE ROBINSON,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
R. Bryan Harwell, Chief District Judge. (4:10-cr-00599-RBH-1)


Submitted: November 21, 2019                                 Decided: November 26, 2019


Before KEENAN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Franklin Mackensie Robinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Franklin Mackensie Robinson appeals the district court’s text order denying his

motion for judicial review under the Administrative Procedure Act. We have reviewed the

record and find no reversible error. The Administrative Procedure Act does not apply to

Robinson’s criminal proceedings, and the district court did not err in denying this frivolous

motion. Accordingly, we affirm. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                AFFIRMED




                                             2